NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                      BOUDEWYN RONALD HANSS,
                             Appellant.

                             No. 1 CA-CR 21-0049
                               FILED 10-5-2021


           Appeal from the Superior Court in Mohave County
                          No. CR2018-01860
           The Honorable Billy K. Sipe Jr., Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                            STATE v. HANSS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Chief Judge Kent E. Cattani
joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738, 744
(1967) and State v. Leon, 104 Ariz. 297, 300 (1969). Counsel for defendant
Boudewyn Ronald Hanss has advised the court that, after searching the
entire record, he has found no arguable question of law and asks this court
to conduct an Anders review of the record. Hanss was given the opportunity
to file a supplemental brief pro se, but has not done so. This court has
reviewed the record and has found no reversible error. Accordingly, Hanss’
conviction and resulting sentence are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2             Early one morning in June 2013, in Mohave County, an
Arizona Department of Public Safety Trooper saw Hanss riding a
motorcycle without a required windshield or protective eyewear. When the
Trooper tried to stop Hanss, he did not quickly comply and used improper
hand signals. When Hanss did pull over, the Trooper saw that he was slow
and lethargic; Hanss then performed “poorly” on several field sobriety
tests. The Trooper also learned that Hanss was driving on a suspended
driver’s license. The Trooper arrested Hanss and later, after he agreed, drew
blood for analysis. Subsequent analysis revealed methamphetamine in his
blood.

¶3            Hanss was arraigned in 2018. After several continuances,
hearings, changes of counsel and COVID-19-related delays, a three-day, in-
person jury trial was held in December 2020. The jury found Hanss guilty
of aggravated driving while a drug is in the defendant’s body, a Class 4
felony, in violation of Arizona Revised Statutes (A.R.S.) §§ 28-1383(A)(1),


1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-589 (1997) (citation omitted).



                                     2
                             STATE v. HANSS
                            Decision of the Court

28-1381(A)(3), 13-701, 13-703 and 13-801 (2021).2 Given his prior criminal
history, Hanss was sentenced as a category three repetitive offender to an
eight-year mitigated prison term in February 2021, as well as ordered to pay
statutory fines. Hanss received 546 days in presentence credit.

¶4             Hanss timely appeals his conviction and sentence. This court
has jurisdiction over his appeal pursuant to A.R.S. § 12-120.21(A)(1), §§ 13-
4031 and -4033(A)(1)(2021).

                                DISCUSSION

¶5            The court has reviewed and considered defense counsel’s
brief and has searched the entire record for reversible error. See State v.
Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999) (providing guidelines for briefs
when counsel has determined no arguable issues to appeal). Searching the
record and briefing reveals no reversible error. The record shows that
Hanss was represented by counsel at all critical stages. From the record, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. The sentence imposed was within the statutory range.
Neither counsel nor Hanss raised any issues on appeal.

                               CONCLUSION

¶6            Accordingly, Hanss’ conviction is affirmed.

¶7             Upon the filing of this decision, defense counsel is directed to
inform Hanss of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Hanss
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA


2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                         3